Citation Nr: 1010489	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO. 08-16 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for bilateral tinnitus.

3. Entitlement to an initial rating in excess of 10 percent 
for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Counsel


INTRODUCTION

The Veteran had active service from January 1985 through 
January 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

Hearing Loss & Tinnitus

The Veteran is seeking entitlement to service connection for 
both bilateral hearing loss and bilateral tinnitus. For 
service connection, the record must contain (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury. In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service. 38 U.S.C.A. 
§§  1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2009). See also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

Alternatively, service connection may be awarded for a 
"chronic" condition when (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307, and the Veteran 
presently has the same condition); or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition. 38 C.F.R. § 3.303; 
see Savage v. Gober, 10 Vet. App. 488, 495-98 (1997). Also, a 
sensorineural hearing loss may be considered an organic 
disorder of the nervous system, for which service connection 
may be presumed if the disorder is shown to a compensable 
degree within one year after service discharge. 38 U.S.C.A. § 
1101 (West 2002); 38 C.F.R. § 3.309 (2009).

To establish a current hearing loss disability, there must be 
medical evidence showing that the auditory threshold in any 
of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 
40 decibels or greater; or that the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent. 38 C.F.R. § 3.385 (2009). 

In this case, the Veteran contends that he has experienced 
hearing loss and tinnitus since his combat duty in Iraq, 
after exposure to loud explosions and weapons firing without 
hearing protection. See Travel Board hearing transcript at 
page 5. 

In October 2006, a private audiologist submitted a report 
following a referral from another private physician, Dr. A., 
presumably a general practitioner. The Board notes that this 
report comes more than one year following the Veteran's 
discharge, but less than two, such that the Veteran could 
have been voicing complaints to the referring physician 
easily within the one year presumptive period. Thus, the 
records of Dr. A. are seemingly quite relevant to this claim. 
Under 38 C.F.R. § 3.159(c)(1), VA has a duty to assist the 
Veteran in obtaining relevant treatment records from private 
practitioners. This matter is remanded in order to allow the 
RO to meet VA's duty to assist in this regard.

The Veteran has mainly sought treatment from VA facilities, 
including those in Jacksonville, Lake City, Gainesville, and 
Bay Pines. See Travel Board hearing transcript at page 7. The 
Veteran has submitted testimony that he currently wears 
hearing aids for his hearing disability. Id. at page 6. A 
review of the record suggests that the complete VA outpatient 
records are not associated with the claims folder. A July 
2007 VA outpatient record shows complaints of hearing loss 
with a suggestion that the Veteran would be referred for more 
testing and hearing aids, but the records of follow up visits 
and prescription of hearing aids are not associated with the 
claims folder. Under 38 C.F.R. § 3.159(c)(2), VA has a duty 
to assist the Veteran in obtaining records of treatment from 
VA treatment facilities as well. This matter must be remanded 
for additional development in this regard.

The Board notes that the Veteran was afforded a VA 
audiological examination in May 2007. The VA examiner 
suggests in the report that the Veteran was uncooperative, 
thus making the test findings unreliable. There are no useful 
audiological findings in the May 2007 report. The examiner 
also deemed any findings related to the etiology of the 
Veteran's tinnitus to be unreliable. No diagnosis was 
provided and no discussion of etiology of either hearing loss 
or tinnitus was made available by way of the May 2007 report. 
At the Veteran's December 2009 Travel Board hearing, the 
Veteran made clear that he was in fact cooperative and that 
he had advised the examiner prior to the examination that he 
was having a particularly bad day with regard to his 
tinnitus. See hearing transcript at pages 8 and 9. The Board 
finds that a new audiological examination with a different 
examiner is warranted in order to insure that VA has 
adequately met its duty to assist the Veteran. Thus, 
following the development of the evidence discussed above, 
the RO should afford the Veteran a new examination to 
determine the nature and etiology of any current hearing loss 
or tinnitus disability.

GERD

With regard to the Veteran's increased rating claim for his 
gastroesophageal reflux disease (GERD), in October 2005 the 
RO granted the Veteran's claim for service connection and 
assigned a noncompensable rating. In December 2005 the 
Veteran submitted a statement expressing his disagreement 
with the rating assigned. Subsequently, in September 2006 the 
RO increased this rating to 10 percent. Since this time, the 
Veteran has not indicated that he was satisfied with the 10 
percent evaluation and his disagreement with the 
noncompensable rating of the October 2005 decision remains 
pending. AB v. Brown, 6 Vet. App. 35 (1993) (a claim remains 
in controversy where less than the maximum available benefits 
is awarded). The RO has not issued a statement of the case 
(SOC) concerning the Veteran's claim. Where a SOC has not 
been provided following the timely filing of a notice of 
disagreement, a remand, not a referral to the RO, is required 
by the Board. Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran submit signed 
authorizations to obtain records from 
private physicians holding relevant 
treatment records, including but not 
limited to Dr. A., and attempt to obtain 
such records, in accordance with the 
38 C.F.R. § 3.159(c)(1) duty to assist. 
Associate all records obtained with the 
claims folder, as well as any negative 
responses.

2. Obtain and associate with the claims 
folder all relevant outpatient treatment 
records, including audiological testing 
and prescriptions for hearing aids, from 
VA facilities.

3. Once the above development takes place, 
afford the Veteran a new VA audiological 
examination to determine the nature and 
etiology of any hearing loss and/or 
tinnitus disability. The claims folder 
should be provided to and reviewed by the 
examiner, and all necessary testing should 
be completed. If a diagnosis of hearing 
loss and/or tinnitus is made, the examiner 
should then provide an opinion regarding 
the etiology of the Veteran's 
disability(ies) by addressing the 
following question: is it more likely than 
not (i.e., probability greater than 50 
percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the Veteran's 
current hearing loss and/or tinnitus was 
incurred in service, including as a result 
of combat related noise exposure during 
his tour in Iraq? A complete rationale 
should be provided for any opinion 
expressed.

4. Readjudicate the Veteran's claims for 
entitlement to service connection for 
bilateral hearing loss and tinnitus. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

5. Issue a Statement of the Case on the 
issue of entitlement to an initial rating 
in excess of 10 percent for GERD. Advise 
the Veteran of the need to timely file a 
substantive appeal to perfect the appeal. 
The appropriate time to respond must be 
afforded. If in order, the matter should 
then be returned to the Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).



